 PUERTO RICO FOOD PRODUCTS CORPORATION293Ithas also been found that the Respondent has discriminated against DorisGeorgene Shaw in regard to her hire and tenure of employment. It will thereforebe recommended that the Respondent offer to Doris Georgene Shaw immediate andfull reinstatement to her former or substantially equivalent position, without prej-udice to her seniority and other rights and privileges,and make her whole for anyloss of pay she may have suffered by reason of the discrimination against her, bypayment to her of a sum of money equal to thatwhichshe would have normallyearned less net earnings,6which sum shall be computed on a quarterly basis duringthe period from the discriminatory discharge to the date of proper offer of reinstate-ment,in accordance with Board policy set out in F.W. WoolworthCompany(90NLRB 289).Itwill also be recommended that the Respondent make available tothe Board,upon request,payroll and other records to facilitate the checking of theamount of back pay due.Upon the basis of the above findings of fact,and upon the entire record in thecase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1. InternationalUnion of Electrical,Radio and MachineWorkers, CIO, is alabor organization within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of DorisGeorgeneShaw, therebydiscouragingmembership in a labor organization, theRespondent has engaged in and is engaging in unfair labor practiceswithin themeaning of Section8 (a) (3) of the Act.3.By interferingwith,restraining,and coercing its employees in the exercise ofrights guaranteed by Section7 of the Act, theRespondent has engaged in and isengaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfairlaborpracticeswithin themeaning of Section 2 (6) and(7) of the Act.(Recommendationsomitted from publication.)6Crossett Lumber Company,8 NLRB 440PUERTO RicoFOOD PRODUCTS CORPORATIONandUNION INDUSTRIALAMALGAMADA NUM. 1.CaseNo. 04-CA-438.January 24, 1955Decision and OrderOn August 9, 1954, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.''The Respondent contends that the Trial Examiner erred In ruling that it had notpresented competent proof of a settlement agreement.It argues that the complaint shouldbe dismissed because it informally settled the case with the Board.It relies on an oralagreement which,it asserts,it reached with the Board's field examiner, and with which itcomplied in part.The Respondent does not rely on any statement or act by the Board's RegionalDirectorsettling the case,and the evidence discloses none.The Respondent's representatives (itspresident,general manager,and attorney)testified to attending a conference with a Boardfield examiner in December 1953 at whichthey indicated that the Respondent was willingto reinstate the alleged discriminatees and post the customary notices prepared by the111 NLRB No. 47. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings are hereby affirmed.The Board had considered the In--termediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings," conclusions, and recom-inendations of the Trial Examiner except for the following modi-fication.3The Trial Examiner found that the Union represented an unco-erced majority of the employees in the appropriate unit when it de--manded recognition of the Employer, and that the Employer's refusalto bargain violated Section 8 (a) (5) of the Act. The Respondentcontends that the Union obtained its majority by coercion.We findmerit in this contention.BoardAdmittedly, no settlement was reached at that meetingAll the testimony showsthat the field exaniinei said he would take up the Respondent's proposal with Board offi-cialsThe Respondent's president further testified that he returned alone some 45 minutes.later to the field e',ammer's office to recover his bi ief case, that the field examiner thentold him that his supeirois had agreed to the Respondent's settlement proposals, and thatlieasked the examiner to give this information in writing to the Respondent's attorney.The field examiner did not send any letter to the Respondent's attorneyNor did Boardofficials send the Respondent the notices for postingThe Respondent, on its own initiative,sent offers of reinstatement to the alleged discriminateesThe testimony of the Respondent's witnesses is at variance on whether the subject ofback pay was discussed with the field e'aimneiThe Respondent's president denied suchdiscussionThe general manager testified to the contrary, saying that the Respondentmade known its position that it was not obligated to offer back pay. It is clear, however,that the Respondent's president discussed the issue several (lays later with counsel forthe General Counsel , that lie told counsel for the General Counsel that lie had settled thecase, but the latter "mentioned that it could not be done or something like that " Thisdiscussion occurred before issuance of the complaintThese is no evidence, and the Respondent does not contend, that the alleged settlementwas in 's i iting of that the Regional Director approved itAn oral under standing with afield examiner, not having the approval of the Regional Director, does not meet the stand-ards for settlements set out in Section 101.7 of the Board's Statements of Procedure.Indeed. the record does not establish a settlement in any less formal sense of file NNoidAccording to the Respondent president's testimony, a confirming letter from the fieldexaminer and the posting of Board-prepared notices were part of the understanding.Board officials sent neither the letter not the notices to the RespondentAlthough theRespondent's president asked the field examiner for the confirming letter, the Respondentapparently did not wart for the letter before offering reinstatement to the employeesNoBoard official directed the Respondent to take such action.And the Respondent's actioncould not obligate the Board to dismiss the case.On the contrary, counsel for the Gen-eial Counsel, in later discussing back-pay issues in the case with the Respondent's repre-sentatives, clearly advised them that a settlement had not been effectedMoreover, theRespondent wras not prejudiced in any way by its offer of reinstatementWe do not view-the offer to the employees as an admission of liabilityIt has served only to toll theRespondent's back-pay liability.We hold that the Trial Examiner did not err in rulingthat there was no settlement in the case2Durrng its fiscal year ending June 30, 1953, the Respondent, a Puerto Rico corpora-tion, shipped canned products valued at more than $50,000 to continental United States.We find that it will effectuate the policies of the Act to assert jurisdiction hereinMem-her Murdock would affirm the Trial Examiner in asserting jurisdiction on plenary grounds.'In adopting the Trial Examiner's conclusion that the Respondent violated Section 8(a) (3) of the Act, we find it unnecessary to rely upon the Respondent's letter of Decem-ber 14, 1953, addressed to the discriminateesBecause the Respondent may have sentthis letter offering reinstatement to toll its back-pay liability, we will not construe theletter adversely to the RespondentWe also note and correct an apparent error in the Intermediate Report.The TrialExaminer incorrectly referred in footnote 12 to Juana Rodriguez, rather than MartaCastro, as employed for 2 months before the strike.This correction does not affect ourconcurrence in the Trial Examiner's finding that the Respondent violated Section 8 (a) (3)of the Act. PUERTO RICO FOOD PRODUCTS CORPORATION295The Trial Examiner found that six employees testified "credibly,and without contradiction" that Jesus Febres, who had presided atunion meetings, told them that unless they joined the Union theywould lose their jobs.He therefore excluded the written designationsof these six employees in determining the Union's majority status.He also excluded the designations of four other employees, who tes-tified without contradiction that they had been similarly threatened,because the Union did not rely on them to establish its majority.The Trial Examiner erred in treating the evidence of coercion asa factor that could be ignored by a simple mathematical exclusion.The effect of the coercion exercised by Febres, though not entirelypossible to calculate, should have been more realistically measured inthe light of its extensive character and the further fact that Febreswas a supervisor.'Here is no isolated instance of a rank-and-fileemployee inadvertently overstepping the bounds of legitimate unionactivity.Ten of the approximately sixty subordinate employees inthe unit testified to Febres' threats of economic reprisal if they failedto join the Union.And it is altogether likely that the threats wereeither addressed to or overheard by other employees because thosecoerced testified that Febres threatened "us."Accordingly, we findthat the coercion practiced by Febres tainted the Union's entire ma-jority.As the General Counsel has not proved that the Union repre-sented an uncoerced majority of employees in the appropriate unit,the Respondent's refusal to bargain with the Union was not un-lawful.'We shall therefore dismiss the complaint allegation that theRespondent violated Section 8 (a) (5) of the Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Puerto Rico Food Prod-ucts Corporation, Rio Piedras, Puerto Rico, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a)Threatening its employees with economic reprisals becauseof their union membership or activities.(b)Promising its employees benefits to induce their withdrawalfrom union membership or activities.(c)Discouraging membership in Union Industrial AmalgamadaNum. 1, or in any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees because oftheir union membership or activity, or in any other manner discrim-4 The parties stipulated that Febres was a supervisor.5CfN L R B v James ThompsoncCCo. Inc,208 F 2d 743, 746-748 (C A 2). 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDinating in regard to their hire, tenure, terms, or conditions of em-ployment.(d) In any other manner, interfering with, restraining, or co-ercing its employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Union Industrial Amal-gamada Num. 1, or any other labor organization, to bargain collec-tively through representatives of their own choosing and to engagein other concerted activities for the purpose of collective bargainingand other mutual aid or protection, and to refrain from any or allof such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole each of the employees named in the Appendix at-tached to this Decision and Order for any loss of pay they may havesuffered by reason of the Respondent's discrimination against them,in the manner set forth in the section of the Intermediate Report en-titled "The Remedy."(b)Upon request, make available to the National LaborRelationsBoard, or its agents, for examination and copying, all payroll rec-ords, social-security payment records, timecards, personnel recordsand reports, and all other records necessary for a determination ofthe amount of back pay due under the terms of this Order.(c)Post at its plants at Rio Piedras, Puerto Rico, a copy of thenotice attached hereto and marked "Appendix." 6 Copies of saidnotice to be furnished by the Regional Director for the Twenty-fourthRegion, shall, after being signed by the Respondent's representative,be posted by the Respondent immediately upon receipt thereof andmaintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material._(d)Notify the Regional Director for the Twenty-fourth Region,in writing, within ten (10) days from the date of this Decision andOrder what steps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED thatthe complaint be, and it hereby is, dis-missed insofaras italleges that the Respondent discriminated againstMariaGarcia Merced and that the Respondent unlawfully refused tobargain collectively with the Unionas the exclusivebargaining rep-resentative of its employeesin an appropriate unit.9 In the event that this Order is enforced by a decree of a United States Court of Appease,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." PUERTO RICO FOOD PRODUCTS CORPORATION297AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT threaten our employees with economic reprisalsfor engaging in union membership or activities.WE WILL NOT promise our employees benefits to induce theirwithdrawal from union membership or activities.WE WILL NOT discharge, or otherwise discriminate against anyemployee because of membership or activities in Union Indus-trialAmalgamada Num. 1, or any other labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist Union Indus-trialAmalgamada Num. 1, or any other labor organization, tobargain collectively through representatives of their own choos-ing, to engage in other concerted activities for the purpose ofcollective bargaining and other mutual aid or protection, and torefrain from any or all of such activities except to the extent thatsuch right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.WE WILL make whole the following named employees for anyloss of pay suffered as a result of the discrimination against eachof them :Virginia BaezCarmen SantiagoMaria Garcia MonserrateFelicita Benitez GonzalesAntonio Colon DiazLidia MujicaAsuncion Santiago de JesusCarmen M. RodriguezProvidencia OrtizAngelina Natal y SalgadoMaria Dolores Lozano RiveraMarcia SuarezJuana RodriguezMarta CastroAntonia Colon DiazJoaquina FigueroaPUERTO Rico FOOD PRODUCTS CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by Union Industrial Amalgamada Num. 1, herein calledtheUnion, the General Counsel of the National Labor Relations Board, by theRegionalDirector for the Twenty-fourth Region, issued a complaint againstPuerto Rico Food Products Corporation, herein called Respondent, alleging thatthe latter had engaged in unfair labor practices affecting commerce within themeaning of Section 8 (a) (1), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the charges, complaint, and notice of hearing were duly served uponRespondent.With respect to the unfair labor practices, the complaint, as amendedat the hearing, alleged, in substance that: (1) Respondent, by its officers, agents,and supervisors, since about February 1, 1953, (a) urged, persuaded, and warnedits employees by threats of reprisals, or force, or promises of benefit, to refrain fromassisting, becoming, or remaining members of the Union, or engaging in concertedactivities for the purposes of collective bargaining or other mutual aid or protec-tion; (b) threatened employees with loss of employment if they signed authoriza-tion for the Union, (c) threatened employees with harder work tasks if they joinedor assisted the Union; and (d) offered employees wage increases if they wouldabandon the Union; (2) since on or about February 27, 1953, Respondent hasrefused to bargain collectively with the Union as the exclusive bargaining representa-tive of the employees of Respondent in an appropriate bargaining unit; (3) on orabout April 7, 1953, Respondent discharged the 17 employees named in the margin,'because they engaged in a strike occasioned by Respondent's refusal to bargain asaforementioned; and (4) on or about April 8 the employees aforementioned appliedfor reinstatement to their former or substantially equivalent positions and thatRespondent has since that date refused to reinstate them because they had assistedor had become members of the Union, or had participated in the strike aforemen-tioned.By its answer, respondent entered a general denial to the allegations of thecomplaint aforementioned and as "special defenses" pleaded,inter alia,that theUnion was not in compliance with Section 9 (f), (g), and (h) of the Act, and thatthe employees alleged to have been discriminatorily discharged were, with the excep-tion of Maria Garcia Merced, "discharged due to a reduction in personnel in ac-cordance with the necessity of production, or in the alternative, . . they weredischarged for legal cause."The answer further pleaded that each of the em-ployees aforementioned "were offered reinstatement and/or Respondent was willingto reinstate them."Pursuant to notice, a hearing was held between April 20 and 27, 1954, inclusive,at Santurce, Puerto Rico, before the duly designated Trial Examiner at which Gen-eral Counsel, Respondent, and the Union were represented by counsel. Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues was afforded all parties.At the conclusion of thehearing, the parties waived oral argument.Since then, briefs have been receivedfrom the General Counsel and Respondent which have been duly considered.From my observation of the demeanor of the witnesses, and upon the entirerecord in the case,2 I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a corporation duly organized under and existing by virtue of thelaws of the Commonwealth of Puerto Rico, with its principal office and place ofbusiness located at Rio Piedras, Puerto Rico, where it is engaged in the preparation,processing, canning, and sale of food products.The parties stipulated that duringthe fiscal year ending June 30, 1952, Respondent imported from the United Statesfurniture, fixtures,machinery, equipment, automobiles, and trucks valued at ap-'Virginia Baez. Carmen Santiago, Maria Garcia Monserrate, Felicita Benitez Gonzales,Antonio Colon Diaz, Lidia Mujica, Asuncion Santiago de Jesus, Carmen Al. Rodriguez,Providencia Ortiz, Angelina Natal y Salgado, Maria Dolores Lozano Rivera, Marcia Suarez,Juana Rodriguez, Maria Garcia Merced, Marta Castro, Antonia Colon Diaz, JoaqurnaFigueroa2 Line 14, page 59 of the Transciipt of Testimony herein is amended by striking there-from "Seventy five" and inserting in lieu thereof "sixty-five " PUERTO RICO FOOD PRODUCTS CORPORATION299proximately$32,000.Itwas further stipulated that during the same period Re-spondent purchased raw materials valued at $118,579 of which 5 percent was pur-chased in continental United States and 95 percent was purchased locally; thatRespondent purchased packing materials at value of $64,758 of which 80 percentwas purchased in continental United States and 20 percent in the local market.During the same period, Respondent made sales in the amount of $257,330,of which60 percent were sales made in the continental United States and 40 percent wassold in the local market.The parties stipulated that the sales and purchases forthe fiscal year ending June 30, 1952, were substantially the same for the year endingJune 30, 1953.Upon the foregoing stipulation I find that the Board has jurisdiction herein andthat Respondent is engaged in commerce as defined in Section 2 (6) of the Act.Xavier Zequeira,102 NLRB 874.II.THE LABOR ORGANIZATION INVOLVED AND ITS COMPLIANCE WITH SECTION 9 (f),(g), AND(h) OF THE ACTOn February 27, 1953, Union Amalgamada Num. 1 filed a petition with the Board(24-RC-543)seeking to be certified as bargaining representative of Respondent'smaintenance and production employees.At the hearing on that petition held onMarch 16, 1953,that Union moved to amend the petition to show its correct nameas Union Industrial Amalgamada#1, IndependienteBy its Decision and Directionof Election in that proceeding issued on June 15, 1953,'the Board granted that mo-tion because it was "satisfied that Union Amalgamada#1and Union IndustrialAmalgamada#1, Independiente,are one and the same labor organization." 4Onthe entire record I find that Union Industrial Amalgamada Num. 1,the Union herein,is a labor organization within the meaning of Section 2 (5) of the Act.As aforementioned,Respondent pleaded as a special defense that the Union wasnot in compliance with Section 9 (f), (g), and(h) of the Act.The fact of suchcompliance,however, is a matter for administrative determination and is not litigableby the parties.N. L.R. B. v.Sharples Chemicals, Inc.,209 F. 2d 645 (C. A. 6).Moreover,I have administratively satisfied myself that the Union was in compliancewith the sections of the Act under consideration at all times material herein.III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsEarly in February 1953,5 the Union began an organizational campaign amongRespondent's employees.On February 16, 36 of such employees signed cardsauthorizing the Union to act as their representative for the purpose of collective bar-gaining with Respondent concerning wages, hours of work,and other conditions ofemployment.On February 27 Francisco Munoz Dieppa, general secretary of theUnion, filed the petition in 24-RC-543 aforementioned.On March 23, the Unionwrote a letter to Respondent,received by the latter on March 24, demanding thatthe Company,within 5 days, recognize the Union as bargaining representative ofthe production and maintenance employees and commence negotiation of the col-lective-bargaining agreement.Enclosed with that letter was a proposed form ofagreement.Receiving no reply thereto, Dieppa called Respondent's office on the morning ofMarch 28 and asked to talk to Prudencio Unanue, hereafter referred to as Prudencio,"who was said to be the president of the Company."6Dieppa was advised by LuisQuinones,manager of the plant, that Prudencio had not yet arrived.Dieppa in-formed Quinones that the time limit imposed by his letter had expired and that hewanted to get in touch with Prudencio in order to "harmoniously solve the problem inorder not to stop the work."Quinones gave Dieppa Prudencio's home telephone3Not reported in printed volume of Board Decisions and OI ders.4On June 30,1053, the Union,having in the meantime filed the instant unfair laborpractice charges, requested permission of the Board to withdraw its petition for certifica-tion in 24-RC-543 which motion was granted by the Boaid on July 15, 1953.6 Unless otherwise specified all reference to dates herein are to the year 195.3.U In fact,Prudencio was not the president of Respondent.That position was occupiedby his son Ulpiano Unanue,hereinafter referred to as Ulpiano,who, however,was not "onthe island"from July 1952 until June 1953During at least a part of that period,Ulpianowas in New York where another corporation,of which he was treasurer and Prudenciothe president,was engaged in business. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumber and Dieppa called him there.Dieppa advised Prudencio of "the serious-ness of the situation"and the latter made an appointment to meet Dieppa at theplant a half hour later.At the appointed time, in the presence of Quinones,Dieppa informed Prudenciothat the Union had not received any answer to its correspondence. Prudencio askedwhat it was the Union wanted and Dieppa replied:"Recognition of the Union andthe negotiation of a collective agreement."When Prudencio protested that the pro-posed agreement was "very strong"and could not be discussed,Dieppa stated thatthe tendered contract was only a proposal and that Respondent could make suchcounterproposal as it deemed appropriate.Prudencio answered,"that he was will-ing to grant an increase in the wages of the workers,and even agree on vacations,but without a union,that he didn'twant unions, and that there was no need for aunion in his plant,and that he was not willing to discuss anything with the Union .. .that if the workers went out on strike he had a very much larger factory in NewYork,and that he would transfer the one in Rio Piedras up there also."Dieppa reported the results of the conference to workers waiting outside the plant.Some of them procured picket signs from the union office and began picketing theplant at about 11 a. in.All but 8 to 10 of the approximately 40 employees em-ployed on that Saturday left their jobs and joined the pickets in front of the plant.Thereafter,picketing was carried on by 8 to 10 employees until April 6 when,through the efforts of the Insular Conciliation Service, the strikers abandoned thestrike and offered to return to work the followingday.Allof the alleged discrim-inatees herein who presented themselves for employment at the usual time on thefollowing morning,April7,were put to work at one table, peeling papayas.Atabout 4 p. in., Mrs. Quinones,who, her husband testified was a supervisor, ap-proached the table atwhich theseemployees were working and, pointing to severalpieces of papaya in her hand, reprimanded the group for the manner in which theywere peeled and cleaned.At the same time she told the groupthat if they "had anydignity [they]would not have come back to work" at all, and instructed ForemanFelipe Benitez to tell the entire group to punch out.The latter complied with thedirection and, pointing to a list posted near the time clock, said:"If your name isnot there,you can't come back to work." 7Nine of the alleged discriminatees testi-fied that their names were not on the list. The remainder were not questioned withreference thereto.Respondent'sanswer, however, specifically pleads that all thealleged discriminatees,except Maria Garcia Merced, in fact were discharged.On December 14, Respondent mailed a letter to all the alleged discriminatees,except Joaquina Figueroa whose address was not available,reading in pertinentpart as follows:We herebynotify you that your job with this firm, Puerto Rico Food ProductsCorporation,isopened for you as it has been during all the time.Report towork any dayafter you receive this letter.Your job willbe available up toten days after the date of this letter.B. Interference, restraint, and coercionOn or about March 15, Quinones, at his home, asked Felicita Benitez Gonzales"to unite with the other workers" and abandon the Union in return for which hewould increase their wages 10 cents an hour. Several days before the strike, Super-visor Ramos asked the same employee "to abandon this union business . . . andthat if [they] continued with this Union [they] would lose [their] jobs." Substan-tially the same threat was made by Ramos and Quinones to Maria Garcia Monser-rate.About the same time, Supervisors Romas and Benitez told Asuncion Santiagode Jesus to leave the Union or she and the other girls "would be out of a job." Afterthe strike, when she applied to Romas for work without success, he reminded herthat he had previously warned her that unless she left the Union she would lose herjob.During the strike, Quinones called Antonia Colon Diaz to his office and ques-tioned her about the complaints of the strikers. In the course of the conversation heasked her to get a group of the girls to come to his office or home and to talk withhim about their complaints but "without anyone who is connected with the Union."At about the same time, he told Angelina Natal y Salgado that if the girls abandonedthe Union he would increase their pay.By the solicitations to abandon the Union, the promises of benefit and threats ofreprisal aforementioned, conditioned as they were upon the withdrawal of unionmembership or activity, Respondent violated Section 8 (a) (1) of the Act.7 Respondent had never before resorted to such a posting practice. PUERTO RICO FOOD PRODUCTS CORPORATION301C. The refusal to bargainIn accordance with the decision and direction of election of the Board in 24-RC--543 heretofore referred to, and the stipulation of the parties in the instant proceed-ing, I find that all production and maintenance employees at Respondent's RioPiedras, Puerto Rico, plant, including the regular chauffeur, but excluding office,clerical employees, casual truckdrivers, executive, administrative, and professionalemployees, guards, watchmen, the 4 supervisors and 2 assistants to the manager, andall other supervisors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) of the Act.To prove a violation of the statutory duty to bargain it must be established firstthat the Charging Union represented an uncoerced majority of the employees in theappropriate unit at the time the request to bargain is made.Here, Respondent, byitsanswer, denied that the Union achieved such status, and at the hearing, and initsbrief, asserted specifically that some of the authorizations relied on by the Gen--eralCounsel were obtained through threats and coercion and are, therefore, notavailable to the General Counsel in establishing the necessary majority.It has previously been found that the Union made a demand to be recognized by,and to bargain with, Respondent by its letter of March 23 and at the conferenceheld on March 28.Accordingly, it is as of these dates that the Union's allegedmajority in the appropriate unit must be tested.At the hearing, Respondent produced its payroll records for the periods com-mencing March 6, 1953, and ending June 25, 1953. Included on all those pay-rolls, however, were 7 persons who were either supervisors or otherwise excludedfrom the unit: Quinones, the plant manager; his secretary; Mrs. Quinones, as fore-lady; and 4 other foremen.During the week ending March 26, the week duringwhich the 2 demands to bargain were made, 63 persons appeared on Respondent'spayroll.Deducting therefrom the 7 employees who were not in the unit, it is foundthat during that week there were 56 employees in the unit.On or about February 16, 36 members of the unit executed written designationsauthorizing the Union to represent them as collective-bargaining agent with respecttowages, hours of work, and other conditions of employment.At the hearing,Respondent attacked these designations on the ground that the signatures theretowere induced by coercion and threats of reprisals by representatives of the Union.In support of that contention, Respondent produced the testimony of six employeeson whose designations the General Counsel relied to establish the Union's majority.8All six of these employees testified, in substance, credibly and without contradic-tion, that Jesus Febres, who had presided at union meetings in its headquarters,told them that unless they joined the Union they would lose their jobs. By rea-son thereof, I have excluded the designations of these six employees in my compu-tation of the number of employees who had designated the Union as their bar-gaining representative.9Accordingly, I find that at the times the Union demandedrecognition, and made its request to bargain, an uncoerced majority consisting of30 of 56 employees in the appropriate unit had designated that organization as theirbargaining representative.Notwithstanding the finding just announced, Respondent contends in its briefthat it cannot be found guilty of a refusal to bargain because the General Counselfailed to prove that Respondent had knowledge of the Union's majority status. Therecord negates such a conclusion.The Union's letter of March 23 informed Re-spondent that it represented all of the Company's production and maintenanceworkers.And, when the demand to bargain was made on the morning of the strikeand Dieppa informed Quinones and Prudencio that the Union represented all but4 or 5 of Respondent's employees, that statement was not challenged, nor was itsuggested, or even intimated, by the Respondent at that time that its refusal to bar-gain was occasioned by a doubt of the Union's majority status.Equally without merit is the contention that Respondent cannot be found guiltyof the charge under consideration because the Union having filed a representations Ecolastica Garay, Maria G. Merced, Emilia Garcia, Ines M De Fuentes, FranciscaMarcano, Aleja Cuadrado Concepcion.Though the last of these employees testified asjust indicated, while her designation was signed as Aleja Cuadrado, I find them to be oneand the same person.6 Four other employees who had signed union authorization cards also testified in behalfof Respondent that they had been similarly threatened.These four designations, how-ever, were not among the 36 heretofore found to have been executed on February 16 andupon which the General Counsel relies to establish the Union's majority status.They,therefore, play no part in the computation. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetition for certification,Respondent was entitled to await the outcome of a Boardelection to determine whether or not a majority of the employees had in fact desig-nated the Union as their bargaining representative.Such a contention was specifi-cally rejected by the Court of Appeals for the First Circuit in N.L. R. B.V. StarBeef Company,193 F. 2d 8, a case similar in many other respects to the instantproceeding,where the Court said:The right of employees to bargain collectively through an exclusive bargain-ing representative is not conditioned upon an antecedent certification by theBoard where,as here, the majority status of the union is clearly establishedotherwise,and the employer has no bona fide doubt of such majority status, butseeks to delay bargaining negotiations while resorting to various coercive tac-ticsdesigned to dissipate the union majority support.National Labor Rela-tions Board v. Reed d Prince Mfg.,Co., supra[ 118 F. 2d874], National LaborRelations Board v. National Seal Corp.,127 F. 2d 776,National Labor Rela-tions Board v. Franks Bros. Co.,137 F. 2d 989, aff'd 321 U. S.702, NationntiLabor Relations Board v. Harris-Woodson Co,162 F. 2d 97.The findings made in the preceding paragraphs,coupled with Respondent's un-equivocal refusal to bargain with the Union on and after March 28, compel the con-clusion that Respondent thereby violated Section 8 (a) (5) of the Act.D. The discriminatory discharges and refusals to reinstateAs previously pointed out,the discharge on April 7 of the 17 employees named infootnote1, supra,other than Marcia Garcia Merced, was admitted by Respondent'sanswer.The findings heretofore entered, especially those pertaining to the threatsof loss of employment unless the employees abandoned their union affiliation andactivities,establisheda prima faciecase of discrimination,and made it incumbentupon Respondent to go forward with the evidence in support of the allegation in itsanswer that the discharges were imposed because of economic necessity,or "in thealternative, . . .for legal cause."The evidence,however, is conclusive that when the employees were discharged.no mention was made that they were beinglaid offfor economic reasons, a statusnow sought to be ascribed to the terminations.On April 7, the employees,were infact fired and told they couldn't "come back to work " In any event,whether theywere"laid off," a term implying they may be recalled, or whether they were fired,the reasons ascribed for either type of termination are not sustained by the evidenceConsidering first the defense that the employees were discharged"for cause,"this can have reference only to the alleged improper peeling and cleaning of 2 or 3papayas referred to in the statement of Mrs. Quinones to the employees immediatelybefore their discharge.Mrs. Quinones did not testify.No attempt was made toparticularize,or to identify which one or more of the 17 employees under considera-tion had improperly peeled or cleaned the papayas of which Mrs.Quinones com-plained.Indeed, no credible, probative evidence was offered that any of the allegeddiscriminatees who had been peeling and cleaning papayas that entire day at onetablewere responsible for the alleged neglect of duty rather than a member ofanother group engaged in similar work at another table.Nor was there evidencethat any of these employees,who had been working for Respondent for periodsranging up to 4 years,and engaged in similar work,were ever disciplined or warnedfor improper performance, or neglect of duty.Neither is it likely that if these em-ployees were discharged for cause that Respondent would have written them, as itdid on December 14, that their jobs were available to them,"as it has been duringallthe time"[Emphasis supplied.]On the entire record I do not accept Re-spondent's defense that it discharged these employees on April 7 because they hadperformed their work improperly.Turning now to the "alternative" defense,Respondent argues in its brief that theevidence it produced at the hearing establishes that "the employer laid offsomeof[these] employees due to the fact that there was not enough work for all[of]Re-spondent's employees who were working before the strike [and that there was a]lack of manufacturing activity. . . ... [Emphasis supplied.]Respondent'spayrollrecords, however,do not sustain that defense.Forty-two employees were employed by Respondent on Saturday, March 28, theday the strike began.From Monday, March 30, and continuing through the re-mainder of that calendar week, 14 employees appeared on its payroll.Sixteenemployees worked on April 6, the day the strike was abandoned.On the followingday, Tuesday,April 7, when the strikers returned to work, there was a total com- PUERTO RICO FOOD PRODUCTS CORPORATION303plement of 46 employees.However,the payroll for the entire week ending Thurs-day,April 9,10discloses that 53 employees were engaged during that period.Byreason thereof, and because Respondent admittedly did not give employment to thealleged discriminatees during the remainder of that payroll week, except MariaGarcia Merced," I can only conclude that it hired 7 employees that week after thedischarge of the alleged discriminatees on Tuesday.Even if it be assumed that because the height of the papaya season had passed,and that terminations were required for economic reasons as Respondent belatedlycontends,I am convinced and find that the selections were made discriminatorily.Eleven of the twelve alleged discriminatees testified, without contradiction, thatthey had been employed by Respondent for periods ranging from 9 months to 4years.12During those periods, practically all of them were engaged in "all kindsof work" involved in the processing of all the various products handled by Re-spondent.Itwas stipulated that the remaining five alleged discriminatees, if calledas witnesses,would testify,inter alia,that "they were employed in similar work asthe other witnesses."Notwithstanding the experience of these workers, and the fact that none of themwere ever criticized for the manner in which they performed their work they werenot retained on April 8. Instead, Respondent, on that or the following day, addedseven employees who had not appeared on the payroll earlier that week.AndinMay, when, according to Quinones, Respondent "certainly needed more pasteleswrappers every day," six apprentices were hired for that purpose.Though Quinonestestified that this work "could be performed only by [these apprentices] and not bythe women who had been laid off," he admitted that, though hired as apprentices,"2 or 3 days would be enough to develop their ability."Nor can I be unmindfulof the inconsistency of Respondent's position as to the capabilities of the allegeddiscriminatees to perform the available work after April 8 in the light of its an-nouncement in December to the entire group that their positions were then open forthem, "as it has been duringall the time."On the entire record I find that on April 7, 1953, Respondent discharged the em-ployees under consideration, except Maria Garcia Merced, and denied them fur-ther employment because of their union membership or activity, and that by doingso it violated Section 8 (a) (1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCERespondent's activities set forth in section III, above,occurring in connection withRespondent's operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forthabove, I recommend that it cease and desist therefrom and that it take certain af-firmative action designed to effectuate the policies of the Act.Respondent having, on or about December 14, offered employment to the dis-criminatees, the remedial order necessary to remedy its discrimination will be lim-ited to a requirement that it make them whole for any loss of pay suffered as aresult of that discrimination.Accordingly, it will be recommended that Respondentpay to each of the discriminatees named in footnote1, supra,except Maria GarciaMerced, a sum of money equal to that which each would normally have earned,absent the discrimination, from April 8, 1953, to December 15, 1953, less her netearnings, if any, in other employment during that period.Earnings in one particu-lar quarter shall have no effect upon the back-pay liability for any other quarter.The quarterly periods described herein shall begin with the first day of January,April, July, and October. It is recommended further that Respondent make avail-10 Respondent's payroll week ran from Friday to Thursday, inclusive11The record establishes that this employee was given steady employment after thestrikeItwill, therefore, be recommended that the allegations of the complaint pertain-ing to her discharge be dismissed19 Juana Rodi iguez had been employed for 2 months prior to the strike as a maintenanceworker to keep l he premises clean, not as a production workerOn the day after the strike,however,she was placed at the sane table with the other strikers peeling papayas and wasdischargedtogether with them 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDable to the Board, upon request, payroll and other records, in order to facilitate thechecking of the amount of back pay due.13Because of Respondent's unlawful conduct and its underlying purpose and tend-ency, I find that the unfair labor practices found are persuasively related to otherunfair labor practices proscribed and that danger of their commission in the futureis to be anticipated from the course of the Respondent's conduct in the past.Thepreventative purpose of the Act will be thwarted unless the order is coextensive withthe threat.In order, therefore, to make effective the interdependent guarantee ofSection 7, to prevent a recurrence of unfair labor practices, and thereby to mini-mize industrial strife which burdens and obstructs commerce, and thus effectuatethe policies of the Act, I will recommend that Respondent cease and desist fromin any manner infringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Union Industrial Amalgamada Num. 1 is a labor organization within themeaning of Section 2 (5) of the Act.2.All production and maintenance employees at Respondent's Rio Piedras, PuertoRico, plant, including the regular chauffeurs, but excluding office clerical employees,casual truckdrivers, executive, administrative, and professional employees, guards,watchmen, the 4 supervisors and 2 assistants to the manager, and all other super-visors as defined in the Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.3.At all times since February 16, 1953, the Union above mentioned has been,and now is, the exclusive representative of all the employees in the aforesaid unitfor the purpose of collective bargaining within the meaning of Section 9 (a) of theAct.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged in andis engaged in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.5.By discriminating in regard to the hire and tenure of employment of its em-ployees, thereby discouraging membership in the Union aforementioned, Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) and (1) of the Act.6.By failing and refusing on and after March 24, 1953, to bargain collectivelywith the Union aforementioned as the exclusive representative of the employeesin the aforesaid unit, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) and (1) of the Act.7.The aforementioned unfair labor practices are unfair labor practices affectingcommerce within the meaning of section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]13F.W. Woolworth Company,90 NLRB 289.GEO. BYERS SONS, INC.andINTERNATIONAL UNION, UNITED AUTOMO-BILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA(UAW-CIO).Case No. 9-CA-759. January 25, 1955Decision and OrderOn May 20, 1954, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom and111 NLRB No. 48.